 In the Matter of WILSON FOUNDRY & MACHINE COMPANY, EMPLOYERandPATTERN MAKERS' ASSOCIATION OF DETROIT AND VICINITY, AF-FILIATED WITH THE PATTERN MAKERS LEAGUE OF NORTH AMERICA,AFL,1 PETITIONERCase No. 7-RC-357.-Decided January 26,1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officer,of the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.2A motion to dismiss, made by the Intervenor and referred by thehearing officer to the Board, is granted for reasons hereinafter stated.Upon the entire record in the case, the National Labor RelationsBoard finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization affiliated with the Ameri-can Federation of Labor, claiming to represent employees of the Em-ployer.The Intervenor 3 is a labor organization affiliated with theCongress of Industrial Organizations, claiming to represent employeesof the Employer.3.The alleged appropriate unit :The Petitioner seeks a unit composed of all wood and metal patternmakers, pattern and casting layout men, and pattern repairmen atthe Employer's plant, excluding pattern storage clerks, all other pro-duction and maintenance employees and supervisors as defined in theAct 4The Intervenor and the Employer oppose the severance of thisunit from the existing production and maintenance unit.They con-1Petitioner's name appears as amendedat thehearing.2Pursuant to the provisions of Section3 (b) of the National LaborRelations Act, theBoard has delegated its powers in connection with this caseto a three-man panel con-sisting of the undersigned Board Members[Chairman Herzog and Members Houston andMurdock]sLocal658, International Union,United Automobile,Aircraft,and Agricultural Imple-inentWorkers of America.4The unit described appears as amended at the hearing.81 N. L. R. B., No. 49.298 WILSON FOUNDRY & MACHINE COMPANY299tend that the employees involved are not skilled journeymen, and thatthe work performed is not of a true craft character and is an integralpart of the production process.The Employer is engaged in manufacturing gray iron castings. Itsplant contains a pattern shop, operated as a separate department andsituated in the approximate center of the main building, walled offfrom the remainder of the plant.There are approximately 44 em-ployees in the department, 25 of whom are classified as pattern makers,3 as pattern and casting layout men, 14 as pattern repairmen, and 2 aspattern storage clerks.These employees work under the direct super-vision of 2 foremen and the general supervision of the superintendentof the pattern shop.Between 85 percent and 90 percent of the patternmakers' and pattern repairmen's time is spent in the pattern shop,and the remainder in the foundry or Core Room. The other em-ployees work exclusively in the pattern shop.Although the Employer utilizes patterns in its production process,all such patterns are either purchased from job shops or supplied bycustomers.No new patterns used in production are made in theEmployer's pattern shop.The employees classified as pattern makersactually repair patterns or conform patterns purchased by the Com-pany to the machinery and equipment used in the foundry. Therecord indicates that prior to 1943 many of these employees had beenclassified as pattern repairmen and were reclassified as pattern makers-in 1943 and 1944 in order to justify wage increase before the WarLabor Board.Their duties have remained unchanged, however. In-cluded among this group are two pattern makers who make smallwood patterns to be used for making various tool parts for themain-tenanceof foundry and Core Room machinery.Even here, however,.about 80 percent of the replacement parts used on production equip-ment are made in job shops outside the plant.Thepattern and casting layoutmen spend all of their time in thepattern shop checking new patterns against engineering blue printsto ascertain whether they conform to specifications.They also checkvarious patterns already in use to see whether they conform to speci-fications or need repair.Thepattern repairmengenerally repair onlycore boxes, a type of pattern used in the Core Room.They spendapproximately 95 percent of their time in the pattern shop and therest in the Core Room.Thepattern storage clerkskeep a record ofall incoming and outgoing patterns and store those not in use.Theywork only in the pattern shop or adjacent crib.Of the 25 employees classified as pattern makers only 7 had anyprevious experience in a pattern shop prior to their employment by theEmployer and of these, 6 had only a fewjmonths' training in any type 300DECISIONSOF NATIONALLABOR RELATIONS BOARDof pattern work.A few in this group of 7 were classified as patternmakers prior to their present employment.5Uncontradicted testi-mony at the hearing disclosed that a pattern repairman could becomea pattern maker at this Employer's plant in 6 weeks to 3 months.All new employees of the pattern shop are hired as pattern repairmen;they are supervised by either the foreman or a senior employee atthe beginning but can become qualified repairmen in 4 to 6 weeks.They are not required to have any previous experience, but those withprevious machine shop experience or an aptitude for such work arepreferred.There is no apprentice training program in the patternshop.The Employer has prepared a test to be taken by pattern re-pairmen in order to qualify as pattern makers; but this can be takenany time a pattern repairman feels himself qualified.The wages paidpattern makers are no higher than those paid other groups in theEmployer's maintenance division.The Employer has bargained with the Intervenor since 1937 on aplant-wide basis.The record indicates that the Intervenor has al-ways bargained on behalf of the pattern shop employees, and thatthese employees have been represented among the Intervenor'scommitteemen.By excluding the pattern storage clerks from the unit requested thePetitioner has indicated that it seeks to represent the pattern em-ployees on a craft rather than a departmental basis.As is indicatedabove, however, the pattern employees involved herein have, for themost part, little of the craft training, and their duties involve few ofthe craft characteristics normally found in cases in which the Boardhas permitted separate representation of pattern makers despite abargaining history on a more inclusive basis.6 In this connection, wenote particularly the absence of any apprentice training program, therelatively short period of time required to qualify as a "pattern maker"and the fact that the tasks performed by these employees involve, forthe most part, maintenance operations requiring much less skill thanis required in connection with the usual work of pattern makers.Under these circumstances, we find that the unit sought here by thePetitioner is inappropriate 7As the unit sought to be established by the Petitioner is inappro-priate for collective bargaining purposes, we find that no questionexists concerning the representation of employees of the Employer,No information could be obtained as to the remaining employees.° Cf.Matter of General Electric Company (Lynn River Works and EverettPlant),58N L. R. B.57; Matter of General Motors Corporation, Fisher Body Division, 77 N.L. R. B.1159 ;Matter of Kaiser-Frazer Corporation,73 N. L. It. B. 109;Matter of WestinghouseElectric Corporation,69 N. L. R. B. 215.7SeeMatter of Lennox Furnace Copany,60 N. L. R. B. 1329. WILSON FOUNDRY & MACHINE COMPANY301within the meaning of Section 9 (c) (1) and Section 2 (6) and (7) ofthe Act.We shall therefore dismiss this petition.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders that thepetition for investigation and certification of representatives of em-ployees of Wilson Foundry & Machine Company, filed by the PatternMakers' Association of Detroit and Vicinity, affiliated with the PatternMakers League of North America, AFL, be, and it hereby is, dismissed.